DETAILED ACTION
1.	This office action is in response to the amendment filed on 02/02/2022. 
2.	Claim 15 is canceled.
3.	Claims 21 and 22 have been added. 
4.	Claims 1-14 and 16-22 are currently pending and have been considered below.

Response to Arguments

5. 	Applicant’s arguments with respect to claims 1-14 and 16-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortner et al. US 2014/0279712 (hereinafter, Ortner), in view of Klein et al. US 2017/0322567 (provisional-application No. 62/332199) (hereinafter, Klein), in further view of Alcorn et al. US 2016/0335875 (hereinafter, Alcorn).

7.  	Regarding claim 1, Ortner discloses a system for determining operational states of specific categories of water appliances using a plurality of geographically distributed water sensors, the system comprising (paragraphs 29 and 30; disclosing a multi-tenant building 200. As shown in FIG. 2, for example, the building may have 10 units 201-210, however a building can have more or less units. Each unit has at least one utility submeter 201s-210s. Each submeter may track the unit's water usage. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrastructure. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices. Further, paragraph 33; disclosing each submeter 201s-210s may additionally be able to report problems in the system. For example, if a submeter detects a drop in water pressure, a water leak can be reported using the network): 
 	at least one central processor configured to: receive water appliance usage data from the plurality of geographically distributed water sensors, wherein each water sensor is located upstream of a plurality of water appliances of different categories in an associated distributed water infrastructure (paragraphs 29, 30, 34, and Fig 2; disclosing a multi-tenant building 200. While a single building with multiple tenants is used in the example, the invention can be used for multi-building properties, each single tenant or multi-tenant. In the figure, each unit is represented by a box. As shown in FIG. 2, for example, the building may have 10 units 201-210, however a building can have more or less units. Each unit has at least one utility submeter 201s-210s. Each submeter may track the unit's water usage or other fluid usage…. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrastructure. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices…Each submeter 201s-210s is assigned a unique identifier. The unique identifier can be related to the devices' geographical locations, or any other method of identifying the devices), and wherein each water sensor is configured to collect data from an infrastructure inlet flow reflective of operation of specific category of water appliance downstream of the water sensor (paragraphs 29 and 30; disclosing each submeter may track the unit's water usage or other fluid usage. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrastructure. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices. Further, paragraphs 33 and 39; disclosing each submeter 201s-210s may additionally be able to report problems in the system. For example, if a submeter detects a drop in water pressure, a water leak can be reported using the network);
 	compare the water appliance usage data from the plurality of geographically distributed water sensors to determine trends in operation of the specific category of water appliance across a population of multiple distributed water infrastructures (paragraphs 29, 30, and 34; disclosing each submeter may track the unit's water usage. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrastructure. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices. Each submeter is assigned a unique identifier. The unique identifier can be related to the devices' geographical locations. Further, paragraphs 10, 40, 42, and Table 1; disclosing calculating utility usage (water usage). The method comprises the steps of, on a processor, obtaining a utility bill from a utility company for a multi-unit property, obtaining a reading from at least one submeter monitoring the usage of the utility for each unit of the multi-unit property, totaling the submetered usage, calculating a percent usage of the utility for each unit, calculating a charge for each unit based on the percentage usage for each unit, and outputting for each unit the charge calculated for that unit. Furthermore, paragraphs 33 and 39; disclosing each submeter 201s-210s may additionally be able to report problems in the system. For example, if a submeter detects a drop in water pressure, a water leak can be reported using the network). 
 	Ortner does not disclose collect data from an infrastructure inlet flow
reflective of operation of one specific category of water appliance; determine trends in operation of the one specific category of water appliance; determining based on the water appliance usage data, patterns sufficient to identify operation of the one specific category of water appliances within the associated distributed water infrastructure, wherein the determination includes matching at least a portion of the water appliance usage data against a set of stored patterns that associate a water appliance with the one specific category of water appliances; and output information about the trends in operation.
  	However, Klein discloses collect data from an infrastructure inlet flow
reflective of operation of one specific category of water appliance; determine trends in operation of the at least one specific category of water appliance (paragraphs 25, 29, and Figs. 1, 2; disclosing the flow sensors 106 are used to track the flow through one or more flow devices. The flow sensors 106 may be integrated into one more flow devices (e.g., showerheads, toilets, refrigerators/freezers, dishwashers, flow valves, or the like). For example, certain "smart home" devices may include one more sensors that track data corresponding the usage, e.g., a dishwasher may track its run time, flow rate, and the like and report this information to a controller 104 or to the network 114. Alternatively or additionally, the flow sensors 106 may be discrete sensors that are attached to the inlet or outlet of a fluid device…Further, the flow detector 106 for each property 132, 134 may detect the flow used by each of the devices specifically or may track the indoor use in general. Similarly, each of the outdoor flow sources 138, 142 may be in fluid communication with a plurality of sprinkler valves that water one or more zones, as well as one or more irrigator lines, hose outlets, and the like. The flow controller 104 may control operation of one or more of the outdoor flow sources (e.g., sprinkler valves) and/or may detect the usage and flow characteristics of each of the outdoor flow sources. Furthermore, paragraphs 44 and 46; disclosing the utility company may compare the sprinkler systems of each property to one another and remove the other water sources to identify an inefficient sprinkler system. As another example, the utility companies can compare water usage for showering devices. In addition, paragraphs 21, 41 and Fig. 1; disclosing the data may be aggregated in a number of different manners to enable the system 100 to identify trends, patterns, and the like);
 	determining based on the water appliance usage data, patterns sufficient to identify operation of the one specific category of water appliances within the associated distributed water infrastructure (paragraphs 25, 29, and Figs. 1, 2; disclosing the flow sensors 106 are used to track the flow through one or more flow devices. The flow sensors 106 may be integrated into one more flow devices (e.g., showerheads, toilets, refrigerators/freezers, dishwashers, flow valves, or the like). For example, certain "smart home" devices may include one more sensors that track data corresponding the usage, e.g., a dishwasher may track its run time, flow rate, and the like and report this information to a controller 104 or to the network 114. Alternatively or additionally, the flow sensors 106 may be discrete sensors that are attached to the inlet or outlet of a fluid device…Further, the flow detector 106 for each property 132, 134 may detect the flow used by each of the devices specifically or may track the indoor use in general. Similarly, each of the outdoor flow sources 138, 142 may be in fluid communication with a plurality of sprinkler valves that water one or more zones, as well as one or more irrigator lines, hose outlets, and the like. The flow controller 104 may control operation of one or more of the outdoor flow sources (e.g., sprinkler valves) and/or may detect the usage and flow characteristics of each of the outdoor flow sources. Furthermore, paragraph 46; disclosing the utility company may compare the sprinkler systems of each property to one another and remove the other water sources to identify an inefficient sprinkler system. As another example, the utility companies can compare water usage for showering devices….Further, paragraphs 21 and 34: disclosing using the detected fluid characteristics, the flow detection hub can determine whether a flow event, such as a leak or break, has occurred, as well as determining typical usage patterns and deviations from those patterns. The fluid characteristics and usage patterns can be transmitted to one or more user devices to alert users to leaks, breaks, as well as variations in typical usage); and
 	output information about the trends in operation (paragraphs 21, 28, and 34).
 	Klein also discloses comparing water usage for plurality of devices (paragraphs 18 and 46).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ortner to use collect data from an infrastructure inlet flow reflective of operation of one specific category of water appliance; determine trends in operation of the one specific category of water appliance; determining based on the water appliance usage data, patterns sufficient to identify operation of the one specific category of water appliances within the associated distributed water infrastructure, and output information about the trends in operation as taught by Klein. The motivation for doing so would have been in order to compare water usage of each appliance, thereby identifying inefficient appliance (Klein, paragraph 46).
 	Ortner in view of Klein does not disclose wherein the determination includes matching at least a portion of the water appliance usage data against a set of stored patterns that associate a water appliance with the one specific category of water appliances.
  	However, Alcorn discloses wherein the determination includes matching at least a portion of the water appliance usage data against a set of stored patterns that associate a water appliance with the one specific category of water appliances (paragraphs 105-106, 116-120: disclosing determines whether the linked deltas match a predetermined pattern or flow signature. For example, the processing element may compare the data corresponding to the deltas, as well as the data related to the correlation of the deltas to a predetermined pattern…The pattern may be previously stored from the user's past flow history,... The pattern may also include the flow signature data determined during the calibration process 400 or device data from the one or more device or remote flow sensors. In other words, the pattern indicates the operation of one or more particular water-using device (e.g., sink, toilet, dishwasher, washing machine, ice maker, refrigerator, hose, sprinkler system, etc.) and further may be linked to a particular action with the specific device…. Paragraphs 121-122: disclosing  FIG. 16 illustrates a graph of flow rate versus event length that can be used to determine whether an event matches a known pattern. With reference to FIG. 16, certain devices may have known or predetermined flow rates that occur over a period of time, e.g., showers may have longer time spans as compared to sinks or toilets. Similarly, outdoor use (e.g., hose, sprinklers, irrigation) may have increased flow rates as compared to inside devices. Using mathematical similarity calculations, as well as optionally probability calculations, boundaries (e.g., boxes) may be defined around the clusters of flow rate events and these boundaries are used to define the patterns. For example, the processing may use a flow rate length and event time that falls within the boundaries outlined in the graph in FIG. 16 to determine that the event is a particular pattern. If in operation 458 the pattern matches a pre-stored or known pattern or after the new pattern is generated, the method 450 proceeds to operation 462 and the pattern data is stored in the memory component 147. The method 450 may then return to operation 452 and continue to detection changes in flow. See also Fig. 15). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ortner in view of Klein to use wherein the determination includes matching at least a portion of the water appliance usage data against a set of stored patterns that associate a water appliance with the one specific category of water appliances as taught by Alcorn. The motivation for doing so would have been in order to analyze and identify water consumption based on predefined or known patterns (Alcorn, paragraph 122).

8. 	Regarding claim 10, the claim is rejected with the same rationale as in claim 1. 

9.    Regarding claim 2, Ortner further discloses wherein the geographically distributed water sensors are each associated with a differing household and each include a transmitter for sending water appliance usage information for processing by the at least one central processor (paragraphs 29, 34, and Fig. 2). See also Klein (paragraphs 25, 29, and Figs. 1, 2); and Alcorn (Figs.15-16).

10. 	Regarding claim 11, the claim is rejected with the same rationale as in claim 2. 

11.    Regarding claim 3, Ortner further discloses wherein the one specific category of water appliance includes at least one category chosen from a group consisting of washing machines, dishwashers, toilets, specific models of washing machines, specific models of dishwashers, and specific models of toilets, and the information about the trends in usage include at least one of malfunctions, efficiency, volume of water used, water flow rate, time of day of usage, location of usage, and cycles run in a specific time period (paragraphs 29, 30, and 34; disclosing each submeter may track the unit's water usage. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrasturcutre. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices. Further, paragraphs 10, 40, 42, and Table 1; disclosing calculating utility usage (water usage). The method includes calculating a percent usage of the utility for each unit, calculating a charge for each unit based on the percentage usage for each unit, and outputting for each unit the charge calculated for that unit. Furthermore, paragraphs 33 and 39; disclosing each submeter may additionally be able to report problems in the system. For example, if a submeter detects a drop in water pressure, a water leak can be reported using the network). 
 	Further, see also Klein (paragraphs 29, 44, and 46; disclosing the utility company may compare the sprinkler systems of each property to one another and remove the other water sources to identify an inefficient sprinkler system. As another example, the utility companies can compare water usage for showering devices. In addition, paragraph 41 and Fig. 1; disclosing the data may be aggregated in a number of different manners to enable the system 100 to identify trends, patterns, and the like). Furthermore, see Alcorn (paragraphs 21, 34, and 117).

12. 	Regarding claim 12, the claim is rejected with the same rationale as in claim 3. 

13.    Regarding claim 4 , Ortner discloses wherein the at least one central processor is configured to alert an administrator of a particular distributed water infrastructure (paragraph 33). 
	Ortner does not disclose alert an administrator of a particular distributed water infrastructure if water usage for a category of appliance deviates substantially from a threshold.
  	However, Klein discloses alert an administrator of a particular distributed water infrastructure if water usage for a category of appliance deviates substantially from a threshold (paragraphs 21, 28, and 34). See also Alcorn (paragraphs 125 and 133).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ortner to use alert an administrator of a particular distributed water infrastructure if water usage for a category of appliance deviates substantially from a threshold as taught by Klein and/or Alcorn. The motivation for doing so would have been in order to send alert to users whenever there is unexpected usage of water (Klein, paragraph 21, and Alcorn, paragraph 34).

14. 	Regarding claim 13, the claim is rejected with the same rationale as in claim 4. 

15.    Regarding claim 5, Ortner further discloses wherein the at least one central processor is configured to alert a water appliance owner when a trend relating to malfunctions is detected (paragraphs 31 and 33; disclosing the network of submeters 201s-210s is capable of providing a landlord with a full picture of the current state of the system. Each submeter may be capable of sending and receiving data to and from at least one operations center. Communication may be from each submeter to a central monitoring facility, to one of a number of regional monitoring centers, and/or to a user. Each submeter 201s-210s may additionally be able to report problems in the system. For example, if a submeter detects a drop in water pressure, a water leak can be reported using the network.  Further, Klein discloses the fluid characteristics and usage patterns can be transmitted to one or more user devices to alert users to leaks, breaks, as well as variations in typical usage…The utility companies can compare water usage for showering devices to indicate whether the showerheads comply with government standards (paragraphs 16-17, 21, and 46). Alcorn discloses the flow detection system 100 may provide an alert to a user that a usage is varying from a typical usage pattern…Other examples of alerts including alerting a service provider, such as a plumber, in instances of flow events (see, paragraphs 125-126). Ortner in view of Klein in view of Alcorn disclose alerting users, residents and/or to other entities (e.g., planning agencies, utility providers, a municipality office, a private or public company, etc.) when a trend relating to malfunctions is detected as disclosed above. Ortner in view of Klein in view of Alcorn does not disclose alerting a water appliance manufacturer. However, alerting a water appliance manufacturer would have been obvious to one ordinary skilled in the art based on the teaching of Ortner in view of Klein in view of Alcorn. The motivation for doing so would have been in order to improve the performance of appliances. In addition, alerting a water appliance manufacturer is well known step as disclosed above and predictable result to one ordinary skilled in the art. [A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)]. See MPEP 2143.02).
 
16. 	Regarding claim 14, the claim is rejected with the same rationale as in claim 5. 

17.    Regarding claim 6, Ortner further discloses wherein the plurality of geographically dispersed water sensors are each associated with at least one local processor that is configured to determine from collected data water usage, to identify operation of appliances within an associated distributed water infrastructure (paragraphs 29-31 and 34; disclosing each submeter may track the unit's water usage. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrasturcutre. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices. Each submeter is assigned a unique identifier. The unique identifier can be related to the devices' geographical locations. Further, paragraphs 10, 40, 42, and Table 1; disclosing calculating utility usage (water usage). The method comprises the steps of, on a processor, obtaining a utility bill from a utility company for a multi-unit property, obtaining a reading from at least one submeter monitoring the usage of the utility for each unit of the multi-unit property, totaling the submetered usage, calculating a percent usage of the utility for each unit, calculating a charge for each unit based on the percentage usage for each unit, and outputting for each unit the charge calculated for that unit. Furthermore, paragraphs 33 and 39; disclosing each submeter 201s-210s may additionally be able to report problems in the system. For example, if a submeter detects a drop in water pressure, a water leak can be reported using the network).
 	Ortner does not disclose determine from collected data water usage, patterns sufficient to identify operation of specific appliances within the associated distributed water infrastructure, and to transmit, for processing by the at least one central processor, information about operation of the identified specific appliances.
  	However, Klein discloses determine from collected data water usage, patterns sufficient to identify operation of specific appliances within the associated distributed water infrastructure, and to transmit, for processing by the at least one central processor, information about operation of the identified specific appliances (paragraphs 25, 29, and Figs. 1, 2; disclosing the flow sensors 106 are used to track the flow through one or more flow devices. The flow sensors 106 may be integrated into one more flow devices (e.g., showerheads, toilets, refrigerators/freezers, dishwashers, flow valves, or the like). For example, certain "smart home" devices may include one more sensors that track data corresponding the usage, e.g., a dishwasher may track its run time, flow rate, and the like and report this information to a controller 104 or to the network 114. Alternatively or additionally, the flow sensors 106 may be discrete sensors that are attached to the inlet or outlet of a fluid device…Further, the flow detector 106 for each property 132, 134 may detect the flow used by each of the devices specifically or may track the indoor use in general. Similarly, each of the outdoor flow sources 138, 142 may be in fluid communication with a plurality of sprinkler valves that water one or more zones, as well as one or more irrigator lines, hose outlets, and the like. The flow controller 104 may control operation of one or more of the outdoor flow sources (e.g., sprinkler valves) and/or may detect the usage and flow characteristics of each of the outdoor flow sources. Furthermore, paragraph 46; disclosing the utility company may compare the sprinkler systems of each property to one another and remove the other water sources to identify an inefficient sprinkler system. As another example, the utility companies can compare water usage for showering devices. See also paragraphs 21 and 34). Further, see also Alcorn (paragraphs 105-106, 116-122, and Fig. 16).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ortner to  use determine from collected data water usage, patterns sufficient to identify operation of specific appliances within an associated distributed water infrastructure, and to transmit, for processing by the at least one central processor, information about operation of the identified specific appliances as taught by Klein. The motivation for doing so would have been in order to compare water usage of each appliance, thereby identifying inefficient appliance (Klein, paragraph 46).

18.    Regarding claim 7, Ortner further discloses wherein the collected data from the infrastructure inlet flow includes substantially all water flow through the infrastructure inlet, and the at least one central processor is configured to determine geographical trends in home based on the collected data (paragraphs 29, 30, and 34; disclosing each submeter may track the unit's water usage. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrasturcutre. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices. Each submeter is assigned a unique identifier. The unique identifier can be related to the devices' geographical locations. Further, paragraphs 10, 40, 42, and Table 1; disclosing calculating utility usage (water usage). The method comprises the steps of, on a processor, obtaining a utility bill from a utility company for a multi-unit property, obtaining a reading from at least one submeter monitoring the usage of the utility for each unit of the multi-unit property, totaling the submetered usage, calculating a percent usage of the utility for each unit, calculating a charge for each unit based on the percentage usage for each unit, and outputting for each unit the charge calculated for that unit). Further, Klein discloses determine trends in operation of the at least one specific category of water appliance indoor and outdoor (paragraphs 25, 29, and Figs. 1, 2; disclosing the flow sensors 106 are used to track the flow through one or more flow devices. The flow sensors 106 may be integrated into one more flow devices (e.g., showerheads, toilets, refrigerators/freezers, dishwashers, flow valves, or the like). For example, certain "smart home" devices may include one more sensors that track data corresponding the usage, e.g., a dishwasher may track its run time, flow rate, and the like and report this information to a controller 104 or to the network 114. Further, the flow detector 106 for each property 132, 134 may detect the flow used by each of the devices specifically or may track the indoor use in general. Similarly, each of the outdoor flow sources 138, 142 may be in fluid communication with a plurality of sprinkler valves that water one or more zones, as well as one or more irrigator lines, hose outlets, and the like. The flow controller 104 may control operation of one or more of the outdoor flow sources (e.g., sprinkler valves) and/or may detect the usage and flow characteristics of each of the outdoor flow sources. Furthermore, paragraphs 44 and 46; disclosing the utility company may compare the sprinkler systems of each property to one another and remove the other water sources to identify an inefficient sprinkler system. As another example, the utility companies can compare water usage for showering devices. In addition, paragraphs 21, 41 and Fig. 1; disclosing the data may be aggregated in a number of different manners to enable the system 100 to identify trends, patterns, and the like). Furthermore, Marti also discloses the at least one central processor is configured to determine geographical trends in home based on the collected data (paragraphs 116, 133, and Fig 12; disclosing analysis module 1218 can compare data reported from different homes 1202 and can generate statistical information. For example, if the home data bundles include information about consumption of a resource (e.g., water), analysis module 1218 can compute average consumption for the neighborhood, identify (by alias) homes that are outliers, determine an aggregate or average resource consumption profile or pattern (e.g., for hours of the day, days of the week, etc.); and other neighborhood-level information. Analysis module 1218 can also detect trends in resource consumption across time. As another example, if the home data bundles include information about when or how long homes 1202 operate accessories of a specific type (e.g., how long the lawn sprinklers run), that information can be analyzed to detect patterns and/or trends. Accordingly, a neighborhood behavior pattern can be a pattern of resource consumption. And, analysis module 1218 can identify a first automated environment of the plurality of automated environments as an outlier relative to the neighborhood behavior pattern. A user of the first automated environment can be informed that the first automated environment is an outlier. Further, paragraphs 122-124; disclosing determining a geographical location of the homes).
 	Ortner in view of Klein does not disclose determine geographical trends in home and away time periods based on the collected data.
  	However, Alcorn discloses determine geographical trends in home and away time periods based on the collected data (paragraphs 119, 124, 125, and 130; disclosing with reference to FIG. 15, the events event e1, event e2, event e3, event e4, event e5, event e6 are linked to certain patterns. In one example, the delta information, flow characteristic information detected by the flow detection hub 102, 202, as well as environmental data, time of day, home/away status, external flow data from nearby properties, event history, human behavior (e.g., toilet and sink typically used close in time, sink and dishwasher used together)) can be used to generate the pattern and provide connect to the events. Using the determined flow signatures and flow detection, the flow detection hub 102, 202 and system 100 can be used to detect flow events (e.g., leaks, pipe breaks, abnormal usage, etc.). The flow detection system 100 may take into account system data (e.g., typical flow patterns and usage), and user data (e.g., on vacation, away from the house, multiple guests staying at the house, etc.). Further, the flow detection system 100 may also be used to provide flow signature and other data to the user. For example, the flow detection system 100 may provide usage data, patterns, water costs, or the like to the user based on the flow characteristics detected. Furthermore, paragraph 38; disclosing the leak detectors 108 and fluid source sensors 110 are typically positioned at various locations in the fluid system. For example, the leak detectors 108 and/or fluid source sensors 110 may be positioned near individual water fixtures, such as a kitchen sink, toilet, showerhead, or the like. The peripheral sensing functionality provided by the leak detectors 108 and water source sensors 110 allows the detection system 100 to more accurately detect flow within the system, identify leak locations and devices quickly, and provide more accurate monitoring of water usage in the system).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ortner in view of Klein to use determine geographical trends in home and away time periods based on the collected data as taught by Alcorn. The motivation for doing so would have been in order to analyze and identify water consumption patterns for different time periods, such as home and away time periods (Alcorn, 119).

19. 	Regarding claim 16, the claim is rejected with the same rationale as in claim 7. 

20.    Regarding claim 8, Ortner further discloses wherein the specific appliances include water faucets and toilets, and at least one of the at least one local processor and the at least one central processor is configured to determine home water usage (paragraphs 29, 30, 40, 42, and Table 1). Further, Klein discloses shower head usage (paragraphs 23 and 34). 
	Ortner in view of Klein does not disclose determine home and away times from data reflective of at least one of a water faucet usage, shower head usage, and toilet usage.
  	However, Alcorn discloses determine home and away times from data reflective of at least one of a water faucet usage, shower head usage, and toilet usage (paragraphs 38, 119, 124, 130, and Fig 16).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ortner in view of Klein to use determine home and away times from data reflective of at least one of a water faucet usage, shower head usage, and toilet usage as taught by Alcorn. The motivation for doing so would have been in order to analyze and identify water consumption patterns for different time periods, such as home and away time periods (Alcorn, 119).

21. 	Regarding claim 17, the claim is rejected with the same rationale as in claim 8. 

22.    Regarding claim 9, Ortner further discloses wherein the at least one central processor is configured to: receive from at least one sensor associated with the distributed water infrastructure signals indicative of water usage in the distributed water infrastructure; generate from the signals indicative of water usage, at least one water usage signature (paragraphs 29 and 30; disclosing each submeter may track the unit's water usage. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrastructure. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices. Further, paragraphs 10, 40, 42, and Table 1; disclosing calculating utility usage (water usage). The method comprises the steps of, calculating a percent usage of the utility for each unit, calculating a charge for each unit based on the percentage usage for each unit, and outputting for each unit the charge calculated for that unit. Furthermore, paragraphs 33 and 39; disclosing each submeter 201s-210s may additionally be able to report problems in the system. For example, if a submeter detects a drop in water pressure, a water leak can be reported using the network). 
	Ortner does not disclose compare the at least one water usage signature with at least one of the unique water usage signatures stored in a memory to determine a match; based on the signature match, ascertain an identifier of a specific water appliance corresponding to the at least one water usage signature; and transmit for processing by the at least one central processor, operational information about the specific water appliance.
  	However, Klein discloses transmit for processing by the at least one central processor, operational information about the specific water appliance (paragraphs 25, 29, and Figs. 1, 2; disclosing the flow sensors 106 are used to track the flow through one or more flow devices. The flow sensors 106 may be integrated into one more flow devices (e.g., showerheads, toilets, refrigerators/freezers, dishwashers, flow valves, or the like). For example, certain "smart home" devices may include one more sensors that track data corresponding the usage, e.g., a dishwasher may track its run time, flow rate, and the like and report this information to a controller 104 or to the network 114. Alternatively or additionally, the flow sensors 106 may be discrete sensors that are attached to the inlet or outlet of a fluid device…Further, the flow detector 106 for each property 132, 134 may detect the flow used by each of the devices specifically or may track the indoor use in general. Similarly, each of the outdoor flow sources 138, 142 may be in fluid communication with a plurality of sprinkler valves that water one or more zones, as well as one or more irrigator lines, hose outlets, and the like. The flow controller 104 may control operation of one or more of the outdoor flow sources (e.g., sprinkler valves) and/or may detect the usage and flow characteristics of each of the outdoor flow sources. Furthermore, paragraphs 44 and 46; disclosing the utility company may compare the sprinkler systems of each property to one another and remove the other water sources to identify an inefficient sprinkler system. As another example, the utility companies can compare water usage for showering devices. In addition, paragraphs 21, 41 and Fig. 1; disclosing the data may be aggregated in a number of different manners to enable the system 100 to identify trends, patterns, and the like).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ortner to use transmit for processing by the at least one central processor, operational information about the specific water appliance as taught by Klein. The motivation for doing so would have been in order to compare water usage of each appliance, thereby identifying inefficient appliance (Klein, paragraph 46).
 	Ortner in view of Klein does not disclose compare the at least one water usage signature with at least one of the unique water usage signatures stored in a memory to determine a match; based on the signature match, ascertain an identifier of a specific water appliance corresponding to the at least one water usage signature.
  	However, Alcorn discloses compare the at least one water usage signature with at least one of the unique water usage signatures stored in a memory to determine a match; based on the signature match, ascertain an identifier of a specific water appliance corresponding to the at least one water usage signature (paragraphs 105-106, 116-122, and Figs. 15, 16).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ortner in view of Klein to use compare the at least one water usage signature with at least one of the unique water usage signatures stored in a memory to determine a match; based on the signature match, ascertain an identifier of a specific water appliance corresponding to the at least one water usage signature as taught by Alcorn. The motivation for doing so would have been in order to analyze and identify water consumption based on a predefined or known patterns (Alcorn, paragraph 122).

23. 	Regarding claim 18, the claim is rejected with the same rationale as in claim 9. 

24.  	Regarding claim 19, Ortner discloses a system for determining operational states of different categories of water appliances using a plurality of geographically distributed water sensors, the plurality of geographically distributed water sensors including a first water sensor located upstream of a plurality of water appliances of a first distributed water infrastructure and a second water sensor located upstream of a plurality of water appliances of a second distributed water infrastructure, wherein the plurality of water appliances of a first category and an appliance of a second category different from the first category (paragraphs 29 and 30; disclosing a multi-tenant building 200. As shown in FIG. 2, for example, the building may have 10 units 201-210, however a building can have more or less units. Each unit has at least one utility submeter 201s-210s. Each submeter may track the unit's water usage. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrasturcutre. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices. Further, paragraph 33; disclosing each submeter 201s-210s may additionally be able to report problems in the system. For example, if a submeter detects a drop in water pressure, a water leak can be reported using the network); 
 	the system comprising: at least one central processor configured to: receive first water usage data from the first water sensor, the first water usage data being data collected from an infrastructure inlet flow of the first distributed water infrastructure and reflective of operation of [appliances] of the first category in the first distributed water infrastructure (paragraphs 29, 30, 34, and Fig 2; disclosing a multi-tenant building 200. While a single building with multiple tenants is used in the example, the invention can be used for multi-building properties, each single tenant or multi-tenant. In the figure, each unit is represented by a box. As shown in FIG. 2, for example, the building may have 10 units 201-210, however a building can have more or less units. Each unit has at least one utility submeter 201s-210s. Each submeter may track the unit's water usage or other fluid usage…. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrasturcutre. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices…Each submeter 201s-210s is assigned a unique identifier. The unique identifier can be related to the devices' geographical locations, or any other method of identifying the devices. Further, paragraph 33; disclosing each submeter 201s-210s may additionally be able to report problems in the system. For example, if a submeter detects a drop in water pressure, a water leak can be reported using the network), where one of submeter 201s-210s is interpreted as equivalent to first water sensor, and infrastructure includes, such as, the faucets, toilets, or water using appliances, is/are interpreted as equivalent to appliances of the first category,
 	receive second water usage data from the second water sensor, the second water usage data being data collected from an infrastructure inlet flow of the second distributed water infrastructure and reflective of operation of [appliances] of the first category in the second distributed water infrastructure (paragraphs 29, 30, 34, and Fig 2; disclosing a multi-tenant building 200. While a single building with multiple tenants is used in the example, the invention can be used for multi-building properties, each single tenant or multi-tenant. In the figure, each unit is represented by a box. As shown in FIG. 2, for example, the building may have 10 units 201-210, however a building can have more or less units. Each unit has at least one utility submeter 201s-210s. Each submeter may track the unit's water usage or other fluid usage…. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrasturcutre. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices…Each submeter 201s-210s is assigned a unique identifier. The unique identifier can be related to the devices' geographical locations, or any other method of identifying the devices. Further, paragraph 33; disclosing each submeter 201s-210s may additionally be able to report problems in the system. For example, if a submeter detects a drop in water pressure, a water leak can be reported using the network), where one of submeter 201s-210s is interpreted as equivalent to second water sensor, and infrastructure includes, such as, the faucets, toilets, or water using appliances, is/are interpreted as equivalent to appliances of the first category
 	compare the received first water usage data and second water usage data to determine a trend in operation of appliances of the first category in the first distributed water infrastructures and the second distributed water infrastructure (paragraphs 29, 30, and 34; disclosing each submeter may track the unit's water usage. Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrasturcutre. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices. Each submeter is assigned a unique identifier. The unique identifier can be related to the devices' geographical locations. Further, paragraphs 10, 40, 42, and Table 1; disclosing calculating utility usage (water usage). The method comprises the steps of, on a processor, obtaining a utility bill from a utility company for a multi-unit property, obtaining a reading from at least one submeter monitoring the usage of the utility for each unit of the multi-unit property, totaling the submetered usage, calculating a percent usage of the utility for each unit, calculating a charge for each unit based on the percentage usage for each unit, and outputting for each unit the charge calculated for that unit. Furthermore, paragraphs 33 and 39; disclosing each submeter 201s-210s may additionally be able to report problems in the system. For example, if a submeter detects a drop in water pressure, a water leak can be reported using the network). 
 	Ortner does not disclose operation of an appliance of the first category;	
determining based on the water appliance usage data, patterns sufficient to identify operation of the one specific category of water appliances within the associated distributed water infrastructure, wherein the determination includes matching at least a portion of the water appliance usage data against a set of stored patterns that associate a water appliance with the one specific category of water appliances; and output information about the trends in operation.
  	However, Klein discloses operation of an appliance of the first category (paragraphs 25, 29, and Figs. 1, 2; disclosing the flow sensors 106 are used to track the flow through one or more flow devices. The flow sensors 106 may be integrated into one more flow devices (e.g., showerheads, toilets, refrigerators/freezers, dishwashers, flow valves, or the like). For example, certain "smart home" devices may include one more sensors that track data corresponding the usage, e.g., a dishwasher may track its run time, flow rate, and the like and report this information to a controller 104 or to the network 114. Alternatively or additionally, the flow sensors 106 may be discrete sensors that are attached to the inlet or outlet of a fluid device…Further, the flow detector 106 for each property 132, 134 may detect the flow used by each of the devices specifically or may track the indoor use in general. Similarly, each of the outdoor flow sources 138, 142 may be in fluid communication with a plurality of sprinkler valves that water one or more zones, as well as one or more irrigator lines, hose outlets, and the like. The flow controller 104 may control operation of one or more of the outdoor flow sources (e.g., sprinkler valves) and/or may detect the usage and flow characteristics of each of the outdoor flow sources. Furthermore, paragraphs 44 and 46; disclosing the utility company may compare the sprinkler systems of each property to one another and remove the other water sources to identify an inefficient sprinkler system. As another example, the utility companies can compare water usage for showering devices. In addition, paragraphs 21, 41 and Fig. 1; disclosing the data may be aggregated in a number of different manners to enable the system 100 to identify trends, patterns, and the like);
 	determining based on the water appliance usage data, patterns sufficient to identify operation of the one specific category of water appliances within the associated distributed water infrastructure (paragraphs 25, 29, and Figs. 1, 2; disclosing the flow sensors 106 are used to track the flow through one or more flow devices. The flow sensors 106 may be integrated into one more flow devices (e.g., showerheads, toilets, refrigerators/freezers, dishwashers, flow valves, or the like). For example, certain "smart home" devices may include one more sensors that track data corresponding the usage, e.g., a dishwasher may track its run time, flow rate, and the like and report this information to a controller 104 or to the network 114. Alternatively or additionally, the flow sensors 106 may be discrete sensors that are attached to the inlet or outlet of a fluid device…Further, the flow detector 106 for each property 132, 134 may detect the flow used by each of the devices specifically or may track the indoor use in general. Similarly, each of the outdoor flow sources 138, 142 may be in fluid communication with a plurality of sprinkler valves that water one or more zones, as well as one or more irrigator lines, hose outlets, and the like. The flow controller 104 may control operation of one or more of the outdoor flow sources (e.g., sprinkler valves) and/or may detect the usage and flow characteristics of each of the outdoor flow sources. Furthermore, paragraph 46; disclosing the utility company may compare the sprinkler systems of each property to one another and remove the other water sources to identify an inefficient sprinkler system. As another example, the utility companies can compare water usage for showering devices….Further, paragraphs 21 and 34: disclosing using the detected fluid characteristics, the flow detection hub can determine whether a flow event, such as a leak or break, has occurred, as well as determining typical usage patterns and deviations from those patterns. The fluid characteristics and usage patterns can be transmitted to one or more user devices to alert users to leaks, breaks, as well as variations in typical usage); and
 	output information about the trends in operation (paragraphs 21, 28, and 34).
 	Klein also discloses comparing water usage for plurality of devices (paragraphs 18 and 46).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ortner to use operation of an appliance of the first category; determining based on the water appliance usage data, patterns sufficient to identify operation of the one specific category of water appliances within the associated distributed water infrastructure, and output information about the trends in operation as taught by Klein. The motivation for doing so would have been in order to compare water usage of each appliance, thereby identifying inefficient appliance (Klein, paragraph 46).
 	Ortner in view of Klein does not disclose wherein the determination includes matching at least a portion of the water appliance usage data against a set of stored patterns that associate a water appliance with the one specific category of water appliances.
  	However, Alcorn discloses wherein the determination includes matching at least a portion of the water appliance usage data against a set of stored patterns that associate a water appliance with the one specific category of water appliances (paragraphs 105-106, 116-120: disclosing determines whether the linked deltas match a predetermined pattern or flow signature. For example, the processing element may compare the data corresponding to the deltas, as well as the data related to the correlation of the deltas to a predetermined pattern…The pattern may be previously stored from the user's past flow history,... The pattern may also include the flow signature data determined during the calibration process 400 or device data from the one or more device or remote flow sensors. In other words, the pattern indicates the operation of one or more particular water-using device (e.g., sink, toilet, dishwasher, washing machine, ice maker, refrigerator, hose, sprinkler system, etc.) and further may be linked to a particular action with the specific device…. Paragraphs 121-122: disclosing  FIG. 16 illustrates a graph of flow rate versus event length that can be used to determine whether an event matches a known pattern. With reference to FIG. 16, certain devices may have known or predetermined flow rates that occur over a period of time, e.g., showers may have longer time spans as compared to sinks or toilets. Similarly, outdoor use (e.g., hose, sprinklers, irrigation) may have increased flow rates as compared to inside devices. Using mathematical similarity calculations, as well as optionally probability calculations, boundaries (e.g., boxes) may be defined around the clusters of flow rate events and these boundaries are used to define the patterns. For example, the processing may use a flow rate length and event time that falls within the boundaries outlined in the graph in FIG. 16 to determine that the event is a particular pattern. If in operation 458 the pattern matches a pre-stored or known pattern or after the new pattern is generated, the method 450 proceeds to operation 462 and the pattern data is stored in the memory component 147. The method 450 may then return to operation 452 and continue to detection changes in flow. See also Fig. 15). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ortner in view of Klein to use wherein the determination includes matching at least a portion of the water appliance usage data against a set of stored patterns that associate a water appliance with the one specific category of water appliances as taught by Alcorn. The motivation for doing so would have been in order to analyze and identify water consumption based on a predefined or known patterns (Alcorn, paragraph 122).

25.    Regarding claim 20, Ortner further discloses wherein the first distributed water infrastructure is a first household and the second distributed water infrastructure is a second household and wherein the appliance of the first category includes one of a washing machine, a dishwasher, a toilet, a faucet, or a shower head (paragraphs 29, 30, and Fig 2; disclosing a multi-tenant building 200. While a single building with multiple tenants is used in the example, the invention can be used for multi-building properties, each single tenant or multi-tenant. In the figure, each unit is represented by a box. As shown in FIG. 2, for example, the building may have 10 units 201-210, however a building can have more or less units...Each submeter is preferably positioned between the building's water infrastructure and the associated unit's water infrasturcutre. The water infrastructure includes, but is not limited to, the faucets, toilets, water using appliances, and other water using devices). See also Klein (paragraph 25).


26.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ortner, in view of Klein, in view of Alcorn, in further view of Marti et al. US 2016/0091540 (hereinafter, Marti).

27.    Regarding claim 21, Ortner in view of Klein in view of Alcorn disclose determine a water usage data able to report problems in the system (Ortner, paragraphs 29, 30, and 33); Klein (paragraphs 21, 41 and Fig. 1), and Alcorn (paragraphs 21, 28 and 34).   
	Ortner in view of Klein in view of Alcorn does not disclose determine a water usage spike in the water usage data; and identify an initiation of use of a water appliance based on the identified water usage spike.
  	However, Marti discloses determine a water usage spike in the water usage data; and identify an initiation of use of a water appliance based on the identified water usage spike (paragraphs 101, 100 and 114).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ortner in view of Klein in view of Alcorn to use determine a water usage spike in the water usage data; and identify an initiation of use of a water appliance based on the identified water usage spike as taught by Marti. The motivation for doing so would have been in order to identify a sudden spike in water consumption or usage (Marti, paragraph 100).
 	
28. 	Regarding claim 22, the claim is rejected with the same rationale as in claim 21. 


Conclusion
29.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864